Citation Nr: 0807634	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  04-08 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent for 
postoperative residuals of an excision of a carpal boss from 
the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which increased the evaluation for the veteran's 
right hand disability from zero to 10 percent retroactively 
effective from July 17, 2003, the date of receipt of his 
claim for a higher rating.  He wants an even higher rating.  
See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In his January 2004 substantive appeal (VA Form 9), the 
veteran indicated he wanted a hearing at the RO before a 
Veterans Law Judge of the Board - commonly referred to as a 
Travel Board hearing.  He testified at a hearing before a 
local Decision Review Officer at the RO in February 2004.  
And in May 2004, the veteran withdrew - in writing, his 
request for a hearing before the Board.  38 C.F.R. 
§ 20.704(e) (2007).

A Board remand in May 2007 directed the Appeals Management 
Center (AMC) to:  (1) provide the veteran Veterans Claims 
Assistance Act (VCAA) notice complying with the requirements 
set forth in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); and (2) schedule him for an orthopedic 
examination to assess the current severity of his right hand 
disability - including any functional loss due to weakened 
movement, premature/excess fatigability, incoordination or 
pain on use.  The AMC completed that development, continued 
to deny the claim, and returned the case to the Board for 
further appellate consideration.




FINDING OF FACT

The veteran's right hand disability is manifested by 
boutonniere deformity of his right long finger, no tenderness 
of his wrist, and no arthritis, with full extension of 70 
degrees, 50 degrees of flexion, ulnar deviation of 30 degrees 
and radial deviation of 20 degrees.  He is able to put all 
his fingers to his distal palmer crease.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for the right hand disability.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5015, 5225, 5229 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, letters from the RO and AMC in August 2003 and 
June 2007:  (1) informed the veteran of the information and 
evidence not of record that is necessary to substantiate his 
claim; (2) informed him of the information and evidence that 
VA would obtain and assist him in obtaining; (3) informed him 
of the information and evidence he was expected to provide; 
and (4) requested that he provide any evidence in his 
possession pertaining to his claim, or something to the 
effect that he should "give us everything you've got 
pertaining to your claim."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).

Post remand, as mentioned, VA also has complied with the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007), which states that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent a 
VCAA notice letter to the veteran in June 2007, while this 
case was on remand, discussing the downstream 
disability rating and effective date elements of the claim 
and then went back and readjudicated the claim in the 
November 2007 supplemental statement of the case (SSOC).  
This is important to point out because the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 
(Fed. Cir. September 17, 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

For an increased-rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 
No. 05-0355, (U.S. Vet. App. January 30, 2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case at hand, the Board finds that the RO's August 
2003 and June 2007 notice letters, along with the SOC issued 
in December 2003 and the SSOCs issued in March 2004 and 
November 2007, comply with the Court's holding in Vazquez-
Flores.  For example, the August 2003 letter states:

As we consider your claim, you may submit evidence 
showing that your service-connected right hand 
injury [has] increased in severity.  This evidence 
may be a statement from you doctor, containing the 
physical and clinical findings, the results of any 
laboratory tests or 
x-rays, and the dates of examinations and tests.  
You may also submit statements from other 
individuals who are able to describe from their 
knowledge and personal observations in what manner 
your disability has become worse. 

The more recent June 2007 letter stated the same, and in 
addition to these letters, the SOC and SSOCs contain the 
applicable rating criteria.  

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claim under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  
In addition, VA furnished the veteran a compensation 
examination to determine the severity of his right hand 
disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  
And pursuant to the Board's remand directive the AMC tried to 
schedule him for another, more recent, examination - for 
which he failed to report.

The provisions of 38 C.F.R. § 3.655 address the consequences 
of a veteran's failure to attend scheduled medical 
examinations.  This regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without 
'good cause,' fails to report for such examination, action 
shall be taken.  At (b) it is provided that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record. However, when the 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.

Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.

Whether the Veteran is Entitled to a Rating Higher than 10 
Percent for his Right Hand Disability

As indicated, 38 C.F.R. § 3.655 mandates a denial of the 
claim where, as here, the veteran failed to report for his VA 
compensation examination.  So it is entirely permissible for 
the Board to summarily deny the claim on this basis, and this 
basis alone.

Since, however, there is other evidence to consider - 
including the report of the veteran's earlier August 2003 VA 
examination, the Board will adjudicate the claim on the 
merits.

Historically, the RO granted service connection for a right 
hand disability in an October 1978 rating decision and 
assigned an initial zero percent (i.e., noncompensable) 
rating retroactively effective from September 30, 1978, 
the day following his discharge from the military.

In the September 2003 decision at issue, the RO increased the 
rating to 10 percent on the basis of painful or limited 
motion of a major joint or group of minor joints.  The higher 
rating was made retroactively effective from July 17, 2003, 
the date of receipt of the veteran's claim for a higher 
rating.  His appeal concerns his request for an even higher 
rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

Governing Statutes and Regulations

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, VA assigns the higher evaluation 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, VA assigns the lower rating. 
 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, VA resolves any reasonable doubt in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, VA must take into account 
the veteran's entire medical history and circumstances when 
determining the appropriate rating.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The RO partly evaluated the veteran's right hand disability 
under Diagnostic Code (DC) 5015 for bones and benign new 
growths.  The Ratings Schedule indicates that VA should rate 
diseases under DCs 5013 to 5104 based on limitation of motion 
of the affected parts, as degenerative arthritis, except gout 
which will be rated under DC 5002.  

Effective August 26, 2002, VA revised the rating schedule 
concerning injuries to individual digits.  The General Rating 
Formula for Diseases and Injuries of Individual Digits 
provides a noncompensable rating where there is a gap of less 
than one inch (2.5 cm.) between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, and; extension is limited by 
no more than 30 degrees.  VA assigns a 10 percent rating for 
a gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  See 38 C.F.R. § 4.71a, DC 5229.

VA evaluates ankylosis of individual digits under DC 5225, 
which provides a 10 percent rating for favorable or 
unfavorable ankylosis of the major or minor index finger.

VA also evaluates ankylosis of the long finger under DC 5226, 
which provides a 10 percent rating unfavorable or favorable 
ankylosis of the major or minor long finger.

VA evaluates degenerative arthritis under DC 5003.  DC 5003 
states that degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved - which, here, is DC 5229.

According to DC 5003, when limitation of motion would be 
noncompensable, i.e., 0 percent, under a limitation-of-motion 
code, but there is at least some limitation of motion, a 10 
percent rating may be assigned for each major joint so 
affected, to be combined, not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, VA assigns a 10 percent 
rating with X-ray evidence involving 2 or more major joints 
or 2 or more minor groups.  VA assigns a 20 percent rating 
with x-ray evidence involving 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations.

Analysis

As already alluded to, during the pendency of this appeal, 
the Board remanded this case partly to provide the veteran 
another VA examination to determine the severity of his right 
hand disability.  However, he failed to appear for his 
scheduled VA examination in October 2007.  And, as noted, 
when VA schedules an examination in conjunction with a claim 
for increase - and the veteran fails, without good cause, to 
report for the evaluation, the claim shall be denied as a 
matter of express VA regulation.  38 C.F.R. § 3.655(b)(1).  
When the AMC contacted the veteran in a September 2007 letter 
and indicated he would be hearing from the local VA Medical 
Center (VAMC) in Columbia concerning the scheduling of his 
evaluation, the AMC's letter also explained the consequences 
of him failing to report for the evaluation and what he could 
do if he wanted to change the appointment or needed medical 
care, etc.  As well, the AMC provided numbers and points of 
contact in case he needed to do this, yet, he clearly did 
not.

The claims file contains no indication of the veteran having 
requested to reschedule his examination or of him providing 
an explanation for his failure to report for the examination 
that was scheduled.  Nonetheless, in light of the fact that 
he did report for a prior August 2003 examination, the Board 
will address his claim on the merits rather than denying it 
out of hand as allowed by regulation.

To determine the severity of his right hand disability, VA 
furnished the veteran a compensation examination in August 
2003.  He complained of right hand pain and stiffness, mostly 
in his right index finger.  Objective findings indicated he 
has a boutonniere deformity of his right long finger, a well-
healed surgical scar approximately 3 cm in length but no 
significant tenderness in his right wrist.  See 38 C.F.R. 
§ 4.118, DCs 7801, 7802, 7803, 7804 and 7805 indicating scars 
are rated noncompensable (0 percent) when, as here, they are 
asymptomatic.  See also 38 C.F.R. § 4.31 indicating VA 
assigns a 0 percent rating when the particular DC in question 
does not provide this rating, yet the veteran does not meet 
the requirements for a compensable rating.  As for the range 
of motion in his wrist, he had 70 degrees of extension 
(entirely normal), 50 degrees of palmar flexion (normal is to 
80 degrees), 30 degrees of ulnar deviation (normal is to 45 
degrees) and 20 degrees of radial deviation (entirely 
normal).  See 38 C.F.R. § 4.71, Plate I.  Concerning the 
range of motion in the fingers, the examiner noted the 
veteran is able to put all of his fingers to his distal 
palmar crease.  In addition, the examiner found a 30 degree 
flexion contracture at the proximal interphalangeal joint 
(PIP) of the long finger with hyperextension of the distal 
interphalangeal joint (DIP).  
The veteran had 4/5 grip strength in his right hand, full 
range of motion in all his remaining fingers and intact 
sensation.  X-rays revealed a normal right hand with no 
evidence of arthritis.

The examiner diagnosed residuals of surgery to the right hand 
with boutonniere deformity to the right long finger with a 
30-degree flexion contracture and hyperextension of the 
distal interphalangeal joint and limited grip strength.

Applying the results of that evaluation to the applicable 
rating criteria, the Board finds that the evidence does not 
warrant a rating higher than 10 percent for the veteran's 
right hand disability.

As noted by the August 2003 X-ray, the veteran's right hand 
disability does not involve arthritis, so a higher rating 
under DC 5003 is not possible because this code simply does 
not apply to the facts of this case.

The veteran's right hand disability also does not warrant a 
rating higher than 10 percent under DC 5229 - which, like, 
DC 5003, considers any associated limitation of motion.  The 
August 2003 VA examiner indicated the veteran is able to put 
all of his fingers to his distal palmar crease and that his 
right index finger has extension greater than 30 degrees (it 
was to the normal 70 degrees).  The maximum rating under DC 
5229 is 10 percent, anyway, so he could not get a higher 
rating under this DC regardless.

The veteran's right hand disability also does not warrant an 
increased rating under either DC 5225 or DC 5226 for 
ankylosis of the index or long finger.  The August 2003 
examiner found no evidence of ankylosis in either finger.  
Ankylosis, incidentally, is the immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  
See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].

In any event, once again, the maximum rating under DC 5225 
and DC 5226 is 10 percent, anyway, so the veteran may not 
obtain a higher rating under these DCs regardless.

As well, the Board has considered the doctrine of reasonable 
doubt and finds that the veteran's right hand disability more 
nearly approximates a 10 percent evaluation.  This rating 
compensates him for his pain and its affect on his 
range of motion, and for any other additional functional loss 
he may experience due to weakened movement, premature/excess 
fatigability, or incoordination.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  See also 38 C.F.R. §§ 3.321, 3.655(b) 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5015, 5225, 5229 
(2007).  Since, as mentioned, he failed to report for his 
October 2007 remand examination, which the Board requested to 
further explore any functional limitations he might have in 
his right hand as a result of these DeLuca factors, there 
simply is no probative evidence to increase his rating beyond 
the 10-percent level.  The Board cannot speculate on what, if 
any, additional functional limitation might have been shown 
had he reported for that remand examination.

There also is nothing in the record distinguishing this case 
from those of numerous other veterans who have a ratable 
right hand disability.  That is to say, for example, there is 
no indication of frequent periods of hospitalization or 
marked interference with employment that, in turn, would 
suggest the schedular rating standards are somehow 
inadequate.  See 38 C.F.R. § 4.1 indicating that, generally, 
the degrees of disability specified in the Rating Schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  As even 
the veteran acknowledged during his RO hearing in February 
2004, his right hand disability has had no impact on his 
ability to obtain and maintain a job, nor does he receive VA 
or private treatment for this condition.  And in the absence 
of these special factors, the Board is not required to remand 
this case to refer it to the Director of VA's Compensation 
and Pension Service for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1).  See, e.g., 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The claim for a rating higher than 10 percent for the right 
hand disability is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


